Exhibit 10.1

AMENDMENT AND WAIVER (this “Amendment”) dated as of September 27, 2006, to the
Amended and Restated Credit Agreement dated as of August 4, 1999, as amended and
restated as of February 6, 2006 (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”), among ON
SEMICONDUCTOR CORPORATION (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC
(the “Borrower”), the LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent.

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower, and have agreed to extend credit to the Borrower, in each case
pursuant to the terms and subject to the conditions set forth therein.

B. Holdings and the Borrower have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth below.

C. The undersigned Lenders are willing so to amend the Credit Agreement pursuant
to the terms and subject to the conditions set forth herein.

D. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments of Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) the definition of the term “Prepayment Event” is amended by adding,
following the words “sale and leaseback transaction permitted by” appearing
therein, the words “clause (a) or (b) of”.

(b) the definition of the term “Capital Expenditures” is amended by deleting
such term in its entirety and substituting in lieu thereof the following:

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations ( except for Capital
Lease Obligations, if any, permitted by Section 6.06) incurred by the Borrower
and its consolidated Subsidiaries during such period, provided that the term



--------------------------------------------------------------------------------

“Capital Expenditures” (i) shall be net of landlord construction allowances,
(ii) shall not include expenditures made in connection with the repair or
restoration of assets with insurance or condemnation proceeds, (iii) shall not
include the purchase price of equipment to the extent consideration therefor
consists of used or surplus equipment being traded in at such time or the
proceeds of a concurrent sale of such used or surplus equipment, in each case in
the ordinary course of business and (iv) shall only include the portion of the
expenditures of the China JV representing the Borrower’s proportionate equity
interest in the China JV.

SECTION 2. Amendments of Section 2.11. Paragraph (d) of Section 2.11 of the
Credit Agreement is amended by deleting such paragraph in its entirety and
substituting in lieu thereof the following:

(d) Following the end of each fiscal year of the Borrower, the Borrower shall
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow
for such fiscal year; provided that any prepayment required by this paragraph
shall be reduced, but not below zero, by the amount of any optional prepayment
of the Term Borrowings pursuant to Section 2.11(a) during such fiscal year. Each
prepayment pursuant to this paragraph shall be made within five Business Days
after the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within five Business Days after the date that is
90 days after the end of such fiscal year). Notwithstanding the foregoing, any
Term Lender may elect, by notice to the Administrative Agent by telephone
(confirmed by telecopy) at least one Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Term Loans pursuant to
this paragraph (d).

SECTION 3. Amendments of Section 6.01. Section 6.01 of the Credit Agreement is
amended by (a) deleting the word “and” appearing at the end of clause (a)(xi)
thereof, (b) deleting the period at the end of clause (a)(xii) thereof and
substituting in lieu thereof the following: “; and” and (c) adding at the end of
paragraph (a) thereof the following:

(xiii) Capital Lease Obligations of the Borrower or any Subsidiary incurred in
connection with any sale and leaseback transaction permitted by Section 6.06.

SECTION 4. Amendments of Section 6.02. Section 6.02 of the Credit Agreement is
amended by deleting clause (a)(vi) thereof and substituting in lieu thereof the
following:

(vi) Liens on assets that are the subject of a capital lease of the Borrower or
any Subsidiary securing Capital Lease Obligations permitted under clause
(xiii) of Section 6.01(a) in respect of such capital lease;

 

2



--------------------------------------------------------------------------------

SECTION 5. Amendments of Section 6.04. Section 6.04 of the Credit Agreement is
amended by deleting clause (a) thereof and substituting in lieu thereof the
following:

(a) investments by any Loan Party in Equity Interests in any of its Subsidiaries
that is not a Loan Party in an aggregate amount not to exceed $3,000,000 in any
fiscal year or $10,000,000 in the aggregate;

SECTION 6. Amendments of Section 6.06. Section 6.06 of the Credit Agreement is
amended by (a) deleting the word “and” appearing at the end of clause
(a) thereof and substituting in lieu thereof a comma and (b) adding before the
period at the end thereof the following:

(c) any such sales and leasebacks of equipment made in the twelve-month period
commencing September 27, 2006 and ending September 26, 2007 with an aggregate
fair value not to exceed $90,000,000, (d) any such sales and leasebacks of
equipment (“Replacement Equipment”) to replace damaged equipment previously sold
and leased back pursuant to clause (c); provided that such Replacement Equipment
shall have been purchased with insurance proceeds for such damaged equipment and
(e) any such sales and leasebacks of Replacement Equipment to replace equipment
previously sold and leased back pursuant to clause (c) and subsequently moved
out of the United States with an aggregate fair value not to exceed $15,000,000

SECTION 7. Amendments of Section 6.08. Section 6.08 of the Credit Agreement is
amended by (a) deleting the word “and” appearing at the end of clause (b)(viii)
thereof, (b) deleting the period at the end of clause (b)(ix) thereof and
substituting in lieu thereof the following: “; and” and (c) adding at the end of
paragraph (b) thereof the following:

(x) payments of up to $100,000 in respect of the purchase, redemption or
retirement of any Permitted Convertible Debt.

SECTION 8. Amendments of Section 6.14. Section 6.14 of the Credit Agreement is
amended by deleting the amount “$40,000,000” set forth in clause (d) thereof and
substituting in lieu thereof the amount “$50,000,000”.

SECTION 9. Amendments of Schedule 6.02. Schedule 6.02 of the Credit Agreement is
amended by deleting such Schedule in its entirety and substituting in lieu
thereof Schedule 6.02 attached as Exhibit A hereto.

SECTION 10. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:

(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes a legal, valid and binding obligation
of Holdings and the Borrower, enforceable in accordance with its terms,

 

3



--------------------------------------------------------------------------------

subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) After giving effect to this Amendment, each of the representations and
warranties of Holdings and the Borrower set forth in the Loan Documents is true
and correct on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date.

(c) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

SECTION 11. Conditions to Effectiveness. This Amendment shall become effective
on the date that the following conditions shall have occurred (which date shall
not be later than September 27, 2006): (a) the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of Holdings, the Borrower and the Required Lenders, and (b) all fees
and other amounts due and payable in connection with this Amendment or the
Credit Agreement, including the fee described in Section 12 and, to the extent
invoiced in writing to the Borrower at least two Business Days prior to such
date, reimbursement or payment of all reasonable, documented, out-of-pocket
expenses (including fees, charges and disbursements of counsel or other
advisors) required to be paid or reimbursed by any Loan Party, shall have been
paid or reimbursed, as applicable.

SECTION 12. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender that delivers an executed counterpart of
this Amendment at or prior to 5:00 p.m., New York time, on September 27, 2006,
an amendment fee in an amount equal to 0.05% of the sum of such Lender’s
Revolving Commitment and outstanding Term Loans; provided that such fee shall
not be payable unless and until all conditions to the effectiveness of this
Amendment as provided in Section 11 (other than payment of such amendment fee)
shall have been satisfied.

SECTION 13. Waiver of Notice. The Administrative Agent and the undersigned
Lenders hereby waive the notice requirements of Section 2.11(e) and (f) of the
Credit Agreement in respect of any voluntary prepayments of the Term Loans made
by the Borrower prior to September 30, 2006.

SECTION 14. Credit Agreement. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as amended
or modified hereby. This Amendment shall be a Loan Document for all purposes.

 

4



--------------------------------------------------------------------------------

SECTION 15. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 16. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

SECTION 17. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable, documented, out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 18. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION,

By  

/s/ DONALD A. COLVIN

 

Name:

 

Donald A. Colvin

 

Title:

 

Executive Vice President and

   

Chief Financial Officer

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, By  

/s/ DONALD A. COLVIN

 

Name:

 

Donald A. Colvin

 

Title:

 

Executive Vice President and

   

Chief Financial Officer

JPMORGAN CHASE BANK, N.A.,

individually and as administrative agent,

By  

/s/ PETER M. LING

 

Name:

 

Peter M. Ling

 

Title:

 

Managing Director

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT AND WAIVER DATED AS OF SEPTEMBER 27, 2006, TO THE
CREDIT AGREEMENT DATED AS OF AUGUST 4, 1999, AS AMENDED AND RESTATED AS OF
FEBRUARY 6, 2006, AMONG ON SEMICONDUCTOR CORPORATION, SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT Name of Institution:     

By       

Name:

 

Title:

[Multiple signature pages of the various lending institutions make

up the remainder of the amendment and are not reproduced here.]

 

7